DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/09/2021 has been entered.  Claims 9, 11, and 14 have been amended. Claims 1-8 and 15-25 were previously cancelled. Accordingly, claims 9-14 are currently pending in the application.  
Applicant's amendments to claims 9 and 11 have overcome the 112(b) rejections previously set forth in the Office Action mailed 08/09/2021.  

Reasons for Allowance
Claims 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a method of using a printing system as instantly claimed is that while the prior art Maggiore (US 2016/0297152 - of record) in view of Maggiore (US 2015/0035206 - of record) teaches a printer assembly having one or more arms to fabricate one or more structures; obtaining biomaterial to be deposited on a print surface on a stage movable in a z- axis direction; providing the print surface in a disposable barrier that surrounds at least part of the print surface; wherein the one or more arms being movable in the x-y- plane; supplying the biomaterial to a deposition tip coupled to the printer assembly; and depositing, by the deposition tip, the biomaterial on the print surface. However, the prior art of record does not teach or suggest 
 Claims 10-14 are allowed because the claims are dependent upon allowable independent claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743